Citation Nr: 0309318	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01 07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1977 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing at the RO in November 
2001.  In an April 2002 decision, the Board found new and 
material evidence to reopen the veteran's claim of service 
connection for psychiatric disability.  In that decision, the 
Board noted that it was undertaking additional development of 
the evidence. 


REMAND

As noted above, the Board has undertaken development of the 
evidence in this case.  A VA examination was scheduled, but 
the veteran did not report.  Evidence in the claims file 
suggests that the veteran's current whereabouts is unknown.  
Part of the reason for the Board's development was to obtain 
an etiology opinion to comply with 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran's representative has requested an 
opinion by an independent medical expert, but after reviewing 
the record the Board believes that a file review by a VA 
examiner would be more than adequate in this case.  

Although the Board has attempted to develop the evidence in 
this case pursuant to authority set forth in 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)), this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.  In other words, since 
additional development remains necessary in this case, the 
Board must not remand the case to the RO to comply with the 
Federal Circuit's holding. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  Make arrangements with the 
appropriate VA medical facility for a VA 
psychiatric specialist to review the 
veteran's claims folder.  Please note 
that the veteran is unavailable for 
physical examination, so an examination 
should not be scheduled.  The examiner is 
requested to review the claims folder and 
all service medical records in detail.  
Based on such a review of the claims 
file, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not (a 50% or greater 
degree of probability) that any current 
psychiatric disability shown by the 
evidence, including a psychosis, was 
manifested during the veteran's military 
service.  If the evidence shows that the 
veteran currently suffers from a 
psychosis, the examiner should also offer 
an opinion as to whether it is at least 
as likely as not (a 50% or greater degree 
of probability) that such psychosis was 
manifested during the one-year period 
following the veteran's discharge from 
military service.  A complete rationale 
for any opinions expressed should be 
included.  Send the claims folder to the 
examiner for review.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine whether 
service connection for psychiatric 
disability is warranted.  Unless the 
benefit sought is granted in full, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




